Case 2:19-cv-03833-FB-CLP Document 14 Filed 07/08/19 Page 1 of 3 PageID #: 232




                                 PATRICIA WEISS, ESQ.
                                      Attorney at Law
                                    78 Main Street – Suite 14
                                      Post Office Box 751
                                  Sag Harbor, NY 11963-0019
                                   Telephone (631) 725-4486
                                   Facsimile (631) 725-0295
                                   PWESQSAG@AOL.COM
July 8, 2019

U.S.D.J. Frederic Block
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE: DONALD A. VANDERVEER v. ZONING BOARD OF APPEALS TOWN OF
EAST HAMPTON, ZBA Chairperson JOHN P. WHELAN, ZBA Vice Chairperson
SAMUEL KRAMER, Members of The Town of East Hampton Zoning Board
of Appeals ROY DALENE, THERESA BERGER and TIM BRENNEMAN, Town
of East Hampton Principal Building Inspector ANN M. GLENNON, Assistant East
Hampton Town Attorney ELIZABETH L. BALDWIN, ESQ., and TOWN OF
EAST HAMPTON -- EDNY #19-CV-3833 (FB) (CLP)

Dear Judge Block:

On behalf of Plaintiff Donald A. Vanderveer, I write this pre-motion letter pursuant to
Fed.R.Civ.P. 65 and Your Honor’s Rules. The 42 U.S.C. §1983 complaint (Dkt #1) was
filed and served on all Defendants (Dkts #4-12). It was amended today “as of course”,
Fed.R.Civ.P., 15(a)(1)(A). (Dkt. #13: “First Amended Verified Complaint” [“FAVC”]).

Plaintiff’s FAVC challenges the TOWN’s and the ZBA’s custom and practice of not
allowing cross-examination of witnesses at ZBA hearings which decision making can
result in a divestiture of a vested pre-existing (before 1957) non-conforming commercial
right of use and thus render such continued commercial usage to be a crime under local
law because of the property’s usage other than as a single-family residential. It alleges the
TOWN’s and ZBA’s “deliberate indifference” to the federal constitutional rights of those
appearing before its boards, demonstrated by their failure to educate and train members
about the 14th Amendment, Due Process, and Equal Protection, and procedures required
under Mathews v. Eldridge, 424 U.S. 319 (1976) whenever live testimonial evidence is
given. Limited opportunities to refute adverse witnesses’ testimony by only competing
narratives is constitutionally deficient under Mathews. New York’s Article 78 review is
also constitutionally inadequate, as it too rigidly compels deference to the ZBA agency.


                                             1
Case 2:19-cv-03833-FB-CLP Document 14 Filed 07/08/19 Page 2 of 3 PageID #: 233




U.S.D.J. Frederic Block – July 8, 2019 – Page 2

Plaintiff has been damaged, financially and emotionally, by Defendants’ unconstitutional
“land grab”, violating the 14th Amendment. See Walz v. Smithtown, 46 F.3d 162 (2d Cir.
1995). The FAVC includes a 5th Amendment “Takings Claim” which is not premature.
See ⁋⁋ 4 & 21, Knick v. Township of Scott (SCOTUS #17-647 (6-21-19). There is no
Rooker-Feldman impediment because there has been no “judgment” entered in the
Article 78 yet. See Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280
(2005). In any event, when a federal claim “attacks an alleged defect of state administra-
tion or legislation rather than adjudication… it is not a challenge to a judicial proceeding”
under Rooker-Feldman. See Hachamovitch v. DeBuono, 159 F.3d 687 (2d Cir. 1985).

Plaintiff wishes to move for a preliminary injunction and a temporary restraining order
(TRO) to restrain, during the pendency of this case, criminal & civil enforcement of local
codes, concerning the disputed issue of a pre-existing nonconforming commercial use of
SCTM # 300-37-3-22. The Town’s property tax bills [FAVC, Ex. 1] show the property
classification as “440” for “storage, warehouse,” [and distribution]. Perhaps Defendants’
Town Attorney will agree to that relief without the need for more formal motion practice.

The controlling case law is Winter v. Natural Resources Defense Council, 555 U.S. 7
(2008) (military preparedness outweighs environmental concerns for whales in vicinity of
sonar). [Winter replaced this Circuit’s “serious questions” analysis]. Under Winter, we
examine whether an irreparable injury is “likely” in the absence of an injunction, the
likelihood of success on the merits at trial, whether the proposed injunction is not plainly
outweighed by the government’s interest (i.e., balancing), and whether it’s in the public
interest. Plaintiff’s motion satisfies that 4-part test. Subjecting Plaintiff to new criminal
prosecutions will cause irreparable injury even if he is released “R.O.R.” because of
imposed restraints on liberty. See Murphy v. Lynn, 118 F.3d 938 (2d Cir. 1997) (“right to
travel”, etc.) and McDonough v. Smith, SCOTUS #18-485 (4-17-19) at fn. 4 (same).

The injunction is in the public interest because it prevents Plaintiff from making claims
for federal malicious prosecution if he successfully defends future prosecutions. The
Town pays the insurance policy “deductible” from public funds. The Town Attorney can
contact me pendente lite if anything other than the status quo usage occurs and we can
request the Court’s assistance if it’s something we cannot resolve between ourselves.
The public interest is not harmed by the proposed injunctive relief. The FAVC refers at
⁋26 to 7 local code misdemeanor violations now on appeal at Appellate Term, Second
Dept. After the AT2’s summer recess, panels will sit in Central Islip (10-24-19) &
Mineola (9-26-19). The Town should sensibly await the AT2 decision before starting up
more prosecutions from which federal malicious prosecution claims can eventuate.
Likelihood of success on the merits is in Plaintiff’s favor. I incorporate the FAVC to keep
this letter brief. The EH ZBA didn’t follow the State manual rules. [FAVC ⁋ 62 & Ex.6].



                                             2
Case 2:19-cv-03833-FB-CLP Document 14 Filed 07/08/19 Page 3 of 3 PageID #: 234



U.S.D.J. Frederic Block – July 8, 2019 – Page 3

NY state manual rules impose a duty to provide cross-examination. Ignoring that is a per
se Due Process violation. See Vitarelli v. Seaton, 359 U.S. 535 (1959) (agency is “bound
by” its own regulations promulgated for handling cases). Because the adverse result in a
civil ZBA matter renders Plaintiff’s current conduct “criminal” under the local law if the
state-created pre-existing nonconforming use is taken away without Due Process, Bell v.
Burson, 402 U.S. 535 (1971), a “no cross-examination” policy violates 6th Amendment
rights of the Confrontation Clause (and Crawford v. Washington, 541 U.S. 36 (2004)).

Defendants’ conduct propelled Plaintiff into NY’s Article 78 review procedures which
are inadequate under a federal constitutional analysis. They are far too deferential to
agency decisions. See Matter of Haug v. SUNY Potsdam, 149 A.D.3d 1200 (2017). (The
“substantial evidence test is a relatively low or minimal evidentiary standard, requiring
even less proof than the preponderance.”). Under modern Due Process jurisprudence, all
courts must have “power” to critically review agency decisions, even if they cannot
generally substitute their own judgments for an agency’s. (FAVC ⁋156). See Department
of Commerce v. New York, SCOTUS #18-966 (6-27-19)(5-4) [census] (“[W]e cannot
ignore the disconnect between the decision made and the explanation given by the
administration”) (“The reasoned explanation requirement of administrative law, after all,
is meant to ensure that agencies offer genuine justification that can be scrutinized by
courts and the interested public.”). Commerce explains the judiciary’s duty of “reviewing
the evidence as a whole” and then remitting when the agency decision isn’t “adequately
explained” after a judicial review of “points, considered together reveal a significant
mismatch between the decision and the rationale provided.” Haug concedes that NY
state procedures don’t fully allow NY Justices to evaluate under the same safeguards that
federal Due Process requires. Haug describes too narrow a standard for state judges,
omitting mandatory review for “ambiguous” text, “bad faith”, “pretext” and “improper
procedures”. Federal courts “are obliged to decide cases within the scope of federal
jurisdiction.” Sprint Communications, Inc. v. Jacobs, 571 U.S. _ (2013) (“abstention is
not in order simply because a pending state court proceeding involves the same subject
matter.”) Federal courts should ensure that principles of federalism prevent state
judgments arising from inadequate state procedures that transgress the Due Process and
Equal Protections Clauses of the 14th Amendment. See Texaco v. Pennzoil, 784 F.2d
1133 (2d Cir. 1986), reversed on other grounds in Pennzoil v. Texaco, 481 U.S.1 (1987):
[1]Texaco never raised federal constitutional issues in the Texas state court, [2] Texas
had a vital interest in enforcement of judgments from Texas courts which presumptively
afforded all 6th Amendment rights to litigants, as no Texas statute or case law expressed
a diminishment the state judiciary powers compelled by the 6th, [3] alleged procedural
defects were (speculative) slow pace of state appellate review & 100% bond to “stay”.
                                                           Very truly yours,
                                                           Patricia Weiss, Esq. /s/
cc: East Hampton Town Attorney John Jilnicki (w/FAVC, FB Rules & Docket summary)



                                            3
